Case 1:17-cv-04327-LLS-RWL Document 118 Filed 11/15/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MICHAEL DARDASHTIAN, et al
Plaintiff
Vv

DAVID GITMAN, et al
Defendant

Case No. 17-CV-4327 (LLS) (RWL)

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

David Gitman, Dalva Ventures, LLC, Accel Commerce LLC, Cooper Square Ventures LLC, NDAP, LLC, Channelreply inc

Date: 44/44/2019 pf

, Attorney's signature

Samuel C. DePaola (SD0622)

Printed name and bar number
Sim & DePaola, LLP

42-40 Bell Blvd., Suite 201
Bayside, NY 11361

 

Address

sdepaola@simdepaola.com

 

E-mail address

(718) 631-7300

 

Telephone number

(718) 631-2700

 

FAX number
